907 F.2d 158
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALTA VERDE INDUSTRIES, INC., Mike Basham;,  Innis Croft;Glenn Devine;  Eidel Ranch, Inc.,;  Donald E. Franz, Jr;Robert Garamendi;  Godfather Ranches, Inc.;  Patrick K.Goggins;  George W. Gower;  Robert G. Husband;  Lawrence T.Johnson;  Met Johnson;  KLM Cattle Company;  Los Cedros;Douglas G. Mahon, III;  Metro National Corporation;  JosephH. Russell;  Ronald Saccani;  Richard Schwartzbard;  JamesMark Smith;  Sparrowk Livestock Company, Inc.;  Jack Suits;Wm. Barrett Travis;  David Wanjura, and Dale Whittington;individually and on behalf of all others similarlysituated., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5037.
United States Court of Appeals, Federal Circuit.
June 8, 1990.Rehearing Denied July 6, 1990.Suggestion for Rehearing In Banc Declined July 27, 1990.

Before MARKEY, Chief Judge, MICHEL, Circuit Judge, and RUDI M. BREWSTER, District Judge*:
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 Judge Rudi M. Brewster of the Southern District of California, sitting by designation